Case 16-23517        Doc 28     Filed 11/01/18     Entered 11/01/18 12:46:12          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-23517
         Maya Turner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/22/2016.

         2) The plan was confirmed on 10/14/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/17/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,546.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-23517      Doc 28         Filed 11/01/18    Entered 11/01/18 12:46:12               Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $10,143.00
        Less amount refunded to debtor                            $241.47

 NET RECEIPTS:                                                                                    $9,901.53


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $533.14
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $533.14

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim          Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
 AT&T MOBILITY II LLC             Unsecured            NA       2,160.15       2,160.15        157.78        0.00
 COLLECTION PROFESSIONALS INC     Unsecured      5,381.00       5,116.28       5,116.28        373.70        0.00
 COMENITY CAPITAL BANK            Unsecured            NA       1,352.57       1,352.57          84.66       0.00
 ECMC                             Unsecured           0.00          0.00           0.00           0.00       0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured      1,807.00       1,807.42       1,807.42        117.48        0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured         348.00        348.82         348.82          17.63       0.00
 NICOR GAS                        Unsecured            NA       1,334.02       1,334.02          83.49       0.00
 PAYDAY LOAN STORE                Unsecured            NA       2,103.95       2,103.95        153.68        0.00
 PERITUS PORTFOLIO SERVICES       Unsecured            NA       1,516.33       1,516.33        110.75        0.00
 PERITUS PORTFOLIO SERVICES       Secured       15,280.00     15,280.00      15,280.00       6,148.24     935.15
 REGIONAL ACCEPTANCE CORPORAT     Unsecured     14,080.00     14,080.76      14,080.76       1,028.45        0.00
 TORRES CREDIT/COMED              Unsecured      1,346.00            NA             NA            0.00       0.00
 UNIQUE NATIONAL CO/CRETE PUBL    Unsecured         183.00           NA             NA            0.00       0.00
 MAKES CENTS INC/MAXLEND          Unsecured         731.36           NA             NA            0.00       0.00
 MIRAMED REVENUE GROUP            Unsecured         354.00           NA             NA            0.00       0.00
 ICS/CARDIO SPECIALIST GROUP      Unsecured          60.00           NA             NA            0.00       0.00
 AMERICAN HOMES FOR RENT          Unsecured      5,805.00            NA             NA            0.00       0.00
 AMERITECH                        Unsecured      2,063.00            NA             NA            0.00       0.00
 CASH AMERICA                     Unsecured         513.50           NA             NA            0.00       0.00
 CHASMCCARTHY                     Unsecured      1,951.00            NA             NA            0.00       0.00
 HARRIS AND HARRIS                Unsecured          56.00           NA             NA            0.00       0.00
 CREDIT CENTRAL                   Unsecured         125.00           NA             NA            0.00       0.00
 GET GREEN CIRCLE                 Unsecured      1,221.30            NA             NA            0.00       0.00
 SMILES BY DR D                   Unsecured            NA       2,154.69       2,154.69        157.38        0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00          0.00           0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-23517        Doc 28      Filed 11/01/18     Entered 11/01/18 12:46:12              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $15,280.00          $6,148.24            $935.15
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $15,280.00          $6,148.24            $935.15

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,974.99          $2,285.00              $0.00


 Disbursements:

         Expenses of Administration                               $533.14
         Disbursements to Creditors                             $9,368.39

 TOTAL DISBURSEMENTS :                                                                       $9,901.53


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
